Motion granted, in part, and denied, in part; Order filed January 26, 2017.




                                                    In The

                            Fourteenth Court of Appeals
                                               ____________

                                         NO. 14-16-00508-CV
                                               ____________

                            ARNOLD “BLU” SHIELDS, Appellant

                                                       V.

         SCOTT CONKLING, MELISSA CONKLING, ET AL, Appellees


                            On Appeal from the 56th District Court
                                  Galveston County, Texas
                             Trial Court Cause No. 15-CV-0112

                                                  ORDER

        Appellant Arnold “Blu” Shields1 filed a motion to compel the trial court
coordinator to supplement the record with certain documents. Appellant further
requests that this court delay submission of this appeal until 60 days after the record
is supplemented, in which time appellant intends to file a reply brief.


1
  Appellant named Blu Shields Construction as an appellant in this appeal. Blu Shields Construction was dismissed
from this appeal by order issued October 25, 2016, for failure to obtain representation.
       The proper procedure for a party to supplement the clerk’s record is by written
request to the clerk. According to appellant’s motion, he has requested
supplementation of the clerk’s record with “a copy of all the Court Coordinator and
Trial Coordinators [sic] notes, emails, correspondence[.]” A handwritten note on the
bottom of appellant’s request in the trial court notes, “Per court, defendant is only
entitled to clerk’s record.” The trial court coordinator does not prepare the clerk’s
record. This court may order supplementation of the clerk’s record. See Tex. R. App.
P. 34.5(c). This court, however, does not have jurisdiction to order the trial court
coordinator to file notes, emails, or correspondence. Nor does this court have
jurisdiction to order supplementation of the appellate record with documents that
were not filed in the trial court. See id.

       To the extent appellant asks this court to order the trial court coordinator to
supplement the record, we take no action on appellant’s motion because we lack
jurisdiction. To the extent appellant asks this court to delay submission of this
appeal, the motion is denied. Appellant’s request for an extension of time to file his
reply brief is granted to February 16, 2017. If appellant needs to rely on a trial court
document that is part of the record below, that is not yet part of the clerk’s record on
appeal, appellant should put a copy of the document in the appendix to his brief, with
a notation that the official document has been requested from the clerk. This court
will not delay issuance of an opinion awaiting appellant’s reply brief.

                                               PER CURIAM



Panel consists of Justices Christopher, Busby, and Jewell.